 



EXHIBIT 10.3
EXECUTION COPY
          AMENDED AND RESTATED SUBSIDIARY GUARANTEE AGREEMENT dated as of
September 26, 2007 (as amended, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”), among each of the subsidiaries
listed on Schedule I hereto (each such subsidiary individually, a “Guarantor”
and collectively, the “Guarantors”) of LUMINENT MORTGAGE CAPITAL, INC., a
Maryland corporation (the “Borrower”), and ARCO CAPITAL CORPORATION LTD., a
corporation organized under the laws of the Cayman Islands, as lender and
secured party (the “Secured Party”).
INTRODUCTORY STATEMENT
          The Borrower has entered into a Credit Agreement, dated as of
August 21, 2007, as amended by the Amendment to Credit Agreement, dated as of
September 12, 2007, the Second Amendment to Credit Agreement, dated as of
September 20, 2007 and the Third Amendment to Credit Agreement, dated as of
September 21, 2007 (as such agreement may be further amended, supplemented,
restated or otherwise modified and in effect from time to time, the “Existing
Credit Agreement”) with the Secured Party, pursuant to which, among other
things, the Secured Party made loans or otherwise extended credit to the
Borrower upon the terms and subject to the conditions specified in the Existing
Credit Agreement.
          The Borrower has entered into an Amended and Restated Credit
Agreement, dated as of September 26, 2007 (as such agreement may be amended,
supplemented, restated or otherwise modified and in effect from time to time,
the “Credit Agreement”) with the Secured Party, pursuant to which, among other
things, the Borrower has requested, and the Secured Party has agreed, to amend
and restate the Existing Credit Agreement upon the terms and subject to the
conditions specified in the Credit Agreement. Capitalized terms used herein and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
          Each of the Guarantors is a direct or indirect wholly owned Subsidiary
of the Borrower and acknowledges that it will derive substantial benefit from
the extension of credit by the Secured Party under the Credit Agreement. The
obligations of the Secured Party to make loans under the Credit Agreement are
conditioned on, among other things, the execution and delivery by the Guarantors
of a Subsidiary Guarantee Agreement in the form hereof.
          Accordingly, the parties hereto agree as follows:
          SECTION 1. Guarantee. Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, (a) the due and punctual payment of (i) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, and (ii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrower to the Secured Party under the Credit Agreement and the other
Related Documents, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrower under or pursuant to the
Credit Agreement and the other

 



--------------------------------------------------------------------------------



 



Related Documents (all the monetary and other obligations referred to in the
preceding clauses (a) and (b) being collectively called the “Obligations”). Each
Guarantor further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation.
          SECTION 2. Obligations Not Waived. To the fullest extent permitted by
applicable law, each Guarantor waives diligence, presentment to, demand of
payment from, filing of claims with a court in the event of receivership or
bankruptcy of the Borrower or any other guarantor of the Obligations, all
setoffs and counterclaims and all presentments, demands for performance, notices
of nonperformance, protests, notices of protest, notices of dishonor and notices
of acceptance of its guarantee, the benefits of all statutes of limitations, and
all other demands whatsoever except as specifically provided herein. To the
fullest extent permitted by applicable law, the obligations of each Guarantor
hereunder shall not be affected, irrespective of:
          (i) the failure of the Secured Party to assert any claim or demand or
to enforce or exercise any right or remedy against the Borrower or any other
guarantor under the provisions of the Credit Agreement, any other Related
Document or otherwise;
          (ii) any extension or renewal or any other indulgence in relation to
any provision hereof or thereof;
          (iii) any rescission, waiver, compromise, acceleration, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement, any other Related Document, any guarantee or any other agreement,
including with respect to any other Guarantor under this Agreement;
          (iv) the release, exchange, waiver or foreclosure of any of the
security held by or on behalf of the Secured Party;
          (v) the failure of the Secured Party to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any of the
security or collateral held by or on behalf of the Secured Party for the
Obligations;
          (vi) the election by, or on behalf of the Secured Party, in any
proceeding instituted with respect to the Borrower or any Guarantor under
Chapter 11 of Title 11 of the United States Code (11 U.S.C. 101 et seq.) (the
“Bankruptcy Code”), of the application of Section 1111(b)(2) of the Bankruptcy
Code;
          (vii) any borrowing or grant of a security interest by the Borrower,
as debtor-in-possession, under Section 364 of the Bankruptcy Code; and
          (viii) the disallowance, under Section 502 of the Bankruptcy Code, of
all or any portion of the claims of the Secured Party for repayment of all or
any part of the Obligations.
          SECTION 3. Security. Each of the Guarantors authorizes the Secured
Party to (a) take and hold security for the payment of this guarantee and the
Obligations and exchange, enforce, waive and release any such security,
(b) apply such security and direct the order or manner of sale thereof as they
in their sole discretion may determine (c) release or substitute any one or more
endorsees, other guarantors or other obligors and (d) to exercise any other
rights available to the Secured Party. Any of the foregoing may be done in any
manner, without affecting or impairing the obligations of each of the Guarantors
hereunder.

2



--------------------------------------------------------------------------------



 



          SECTION 4. Guarantee of Payment. Each Guarantor further agrees that
its guarantee constitutes a guarantee of performance and of payment when due and
not of collection, and waives any right to require that any resort be had by the
Secured Party to any of the security held for payment of the Obligations or to
any balance of any deposit account or credit on the books of the Secured Party
in favor of the Borrower or any other Person.
          SECTION 5. No Discharge or Diminishment of Guarantee. The obligations
of each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Obligations), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Secured Party to assert any claim or
demand or to enforce any remedy under the Credit Agreement, any other Related
Document or any other agreement, by any waiver or modification of any provision
of any thereof, by any default, failure or delay, wilful or otherwise, in the
performance of the Obligations, or by any other act or omission or delay to do
any other act or thing which may or might in any manner or to any extent vary
the risk of any Guarantor or that would otherwise operate as a discharge of each
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Obligations).
          SECTION 6. Defenses of Borrower Waived. To the fullest extent
permitted by applicable law, each of the Guarantors waives any defense based on
or arising out of any defense of the Borrower or the lack of genuineness,
validity, regularity or the enforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower, other than the final and indefeasible payment in full in cash of the
Obligations. The Secured Party may, at its election, foreclose on any security
held by it by one or more judicial or nonjudicial sales, accept an assignment of
any such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with the Borrower or any other
guarantor or exercise any other right or remedy available to them against the
Borrower or any other guarantor, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Obligations have
been fully, finally and indefeasibly paid in cash. Pursuant to applicable law,
each of the Guarantors waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against the Borrower or any other Guarantor or guarantor, as the
case may be, or any security.
          SECTION 7. Agreement to Pay; Subordination. In furtherance of the
foregoing and not in limitation of any other right that the Secured Party has at
law or in equity against any Guarantor by virtue hereof, upon the failure of the
Borrower or any Guarantor to pay any Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Secured Party as designated thereby in cash the amount of such
unpaid Obligations. Upon payment by any Guarantor of any sums to the Secured
Party as provided above, all rights of such Guarantor against the Borrower
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Obligations. In addition, any indebtedness of the Borrower now or
hereafter held by any Guarantor is hereby subordinated in right of payment to
the payment in full in cash of the Obligations. If any amount shall erroneously
be paid to any Guarantor on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of the
Borrower, such amount shall be held in trust for the benefit of the Secured
Party and shall forthwith be

3



--------------------------------------------------------------------------------



 



paid to the Secured Party to be credited against the payment of the Obligations,
whether matured or unmatured, in accordance with the terms of the Related
Documents.
          SECTION 8. Information. Each of the Guarantors assumes all
responsibility for being and keeping itself informed of the Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that the Secured Party
will not have any duty to advise any of the Guarantors of information known to
it or any of them regarding such circumstances or risks.
          SECTION 9. Representations and Warranties of Guarantors. The
Guarantors jointly and severally represent and warrant to the Secured Party, as
follows:
     (i) Existence and Power. (a) Each of the Guarantors is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization and is qualified to do business and is in good standing in all
other jurisdictions where both (1) the nature of its properties or business so
requires and (2) the failure to be in good standing could reasonably be expected
to result in a Material Adverse Effect.
          (b) Each of the Guarantors has the power and authority (1) to own its
respective properties and to carry on its respective business as now being, or
as now intended to be, conducted, (2) to execute, deliver and perform, as
applicable, its obligations under this Agreement and the other Related Documents
to which it is a party, and (3) to guaranty the Obligations as contemplated by
this Agreement and the other Related Documents to which it is a party.
     (ii) Authority and No Violation. The execution, delivery and performance of
this Agreement and the other Related Documents to which it is a party, by each
Guarantor and the guaranty of the Obligations as contemplated by this Agreement
and the other Related Documents to which it is a party, by each Guarantor
(a) have been duly authorized by all necessary corporate or other similar action
on the part of each such Guarantor and by all necessary stockholder or other
similar action, (b) will not constitute a violation of any provision of
applicable law or a violation of any order of any governmental authority
applicable to such Guarantor or any of its respective properties or assets, in
each case, that could reasonably be expected to result in a Material Adverse
Effect, (c) will not violate any provision of the certificate of incorporation
or by-laws (or such other organizational and governing documents as may be
applicable) of any Guarantor, or any provision of any indenture, bond, note,
mortgage, deed of trust, or any other instrument or agreement to which such
Guarantor is a party or subject, or by which such Guarantor or any of its
respective properties or assets are bound, (d) will not be in conflict with,
result in a breach of, constitute (with due notice or lapse of time or both) a
default under, or create any right to terminate, any such indenture, bond, note,
mortgage, deed of trust, or other instrument or agreement, or give rise to any
right under any of the foregoing to require any payment to be made by any
Guarantor, and (e) will not result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the properties or assets of
any of the Guarantors or any subsidiary of a Guarantor, other than pursuant to
the Security Documents.
     (iii) Governmental Approval. All authorizations, orders, consents,
licenses, registrations, filings or other approvals from or with any
governmental authority required for the execution, delivery and performance by
any Guarantor of this Agreement have been duly obtained or made, and are in full
force and effect.

4



--------------------------------------------------------------------------------



 



     (iv) Binding Agreements. Each Guarantor has duly executed and delivered
this Agreement and each Related Document to which it is a party. This Agreement
and each such Related Document to which such Guarantor is a party, constitutes
the legal, valid and binding obligation of each Guarantor, enforceable against
such Guarantor in accordance with its respective terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization or similar
laws affecting creditors’ rights generally and by general principles of equity,
whether such enforceability is considered in a proceeding at law or in equity.
          SECTION 10. Termination. The Guarantees made hereunder (a) shall
terminate when all the Obligations have been paid in full in cash, and (b) shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by the Secured Party or any Guarantor or upon the bankruptcy or
reorganization of the Borrower, any Guarantor or otherwise. In connection with
the foregoing, the Secured Party shall execute and deliver to such Guarantor or
Guarantor’s designee, at such Guarantor’s expense, any documents or instruments
which such Guarantor shall reasonably request from time to time to evidence such
termination and release.
          SECTION 11. Change of Name. Any change or changes in the name of, or
reorganization (whether by way of reconstruction, consolidation, amalgamation,
merger, transfer, sale, lease or otherwise) of the Borrower or its respective
business shall not affect or in any way limit or lessen the liability of each of
the Guarantors hereunder. The Guarantee shall extend to any Person acquiring or
from time to time carrying on the business of a Borrower.
          SECTION 12. Binding Effect; Several Agreement; Assignments. Whenever
in this Agreement any of the parties hereto is referred to, such reference shall
be deemed to include the successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of the Guarantors that are
contained in this Agreement shall bind and inure to the benefit of each party
hereto and their respective successors and assigns. This Agreement shall become
effective as to any Guarantor when a counterpart hereof executed on behalf of
such Guarantor shall have been delivered to the Secured Party, and a counterpart
hereof shall have been executed on behalf of the Secured Party, and thereafter
shall be binding upon such Guarantor and the Secured Party and their respective
successors and assigns, and shall inure to the benefit of such Guarantor, the
Secured Party, and their respective successors and assigns, except that no
Guarantor shall have the right to assign its rights or obligations hereunder or
any interest herein (and any such attempted assignment shall be void). If all of
the capital stock of a Guarantor is sold, transferred or otherwise disposed of
pursuant to a transaction permitted by the Credit Agreement, such Guarantor
shall be released from its obligations under this Agreement without further
action. This Agreement shall be construed as a separate agreement with respect
to each Guarantor and may be amended, modified, supplemented, waived or released
with respect to any Guarantor without the approval of any other Guarantor and
without affecting the obligations of any other Guarantor hereunder.
          SECTION 13. Waivers; Amendment. (a) No failure or delay of the Secured
Party in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Secured Party hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Guarantor in any case shall entitle such
Guarantor to any other or further notice or demand in similar or other
circumstances.

5



--------------------------------------------------------------------------------



 



          (a) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Guarantors with respect to which such waiver, amendment or modification
relates and the Secured Party.
          SECTION 14. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.
          SECTION 15. Notices. All communications and notices hereunder shall be
in writing and given as provided in Section 10.02 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it at
its address set forth in Schedule I.
          SECTION 16. Survival of Agreement; Severability. (a) All covenants,
agreements, representations and warranties made by the Guarantors herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Related Document shall be considered
to have been relied upon by the Secured Party and shall survive the execution
and delivery of the Related Documents, regardless of any investigation made by
the Secured Party or on its behalf, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any other fee
or amount payable under this Agreement or any other Related Document is
outstanding and unpaid.
          (a) In the event any one or more of the provisions contained in this
Agreement or in any other Related Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
          SECTION 17. Counterparts. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract (subject to Section 11), and
shall become effective as provided in Section 11. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart of this Agreement.
          SECTION 18. Rules of Interpretation. The rules of interpretation
specified in Section 1.02 of the Credit Agreement shall be applicable to this
Agreement.
          SECTION 19. Representations and Warranties of Secured Party. The
Secured Party represents and warrants to the Guarantors that it is a “qualified
purchaser” as defined in Section 2(a)(51) of the Investment Company Act of 1940,
as amended.
          SECTION 20. Jurisdiction; Consent to Service of Process. (a) Each
Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in the borough of
Manhattan of New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the other
Related Documents, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally

6



--------------------------------------------------------------------------------



 



agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Related Documents against any Guarantor or its properties in the
courts of any jurisdiction.
          (a) Each Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Related
Documents in any such New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
          (b) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 15. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 21. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER RELATED DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 20.
          SECTION 22. Additional Guarantors. Each Restricted Subsidiary of the
Borrower that was not in existence on the date of the Credit Agreement is
required to enter into this Agreement as a Guarantor upon becoming a Restricted
Subsidiary of the Borrower. Upon execution and delivery after the date hereof by
the Secured Party and such Restricted Subsidiary of an instrument in the form of
Annex 1, such Restricted Subsidiary shall become a Guarantor hereunder with the
same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any instrument adding an additional Guarantor as a
party to this Agreement shall not require the consent of any other Guarantor
hereunder. The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Agreement.
          SECTION 23. Right of Setoff. If an Event of Default shall have
occurred and be continuing, the Secured Party is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other Indebtedness at any time owing by the Secured
Party to or for the credit or the account of any Guarantor against any or all
the obligations of such Guarantor now or hereafter existing under this Agreement
and the other Related Documents held by the Secured Party, irrespective of
whether or not the Secured Party shall have made any demand under this Agreement
or any other Related Document and although such obligations may be unmatured.
The rights of the Secured

7



--------------------------------------------------------------------------------



 



Party under this Section 23 are in addition to other rights and remedies
(including other rights of setoff) which the Secured Party may have.
          SECTION 24. Advice of Counsel. Each Guarantor represents and warrants
to the Secured Party that it has discussed this Agreement and, specifically, the
provisions of Sections 14, 20 and 21, with the Guarantor’s lawyers.
          SECTION 25. Limitation on Guarantee Amount, etc. Notwithstanding any
other provision of any Related Document, the amount guaranteed by each Guarantor
hereunder shall be limited to the extent, if any, required so that its
obligations under this Agreement shall not be subject to avoidance under
Section 548 of the Bankruptcy Code or to being set aside or annulled under any
applicable law relating to fraud on creditors. In determining the limitations,
if any, on the amount of any Guarantor’s obligations hereunder pursuant to the
preceding sentence, it is the intention of the parties hereto that any rights of
subrogation or contribution which such Guarantor may have under this Agreement,
any other agreement or applicable law shall be taken into account.
          SECTION 26. Stay of Acceleration. If acceleration of the time for
payment of any amount payable by the Borrower under any Related Document is
stayed upon the insolvency, bankruptcy or reorganization of such party, all such
amounts otherwise subject to acceleration under the terms of such Related
Document shall nonetheless be payable by each of the Guarantors under this
Agreement forthwith on demand by the Secured Party.
          SECTION 27. No Marshaling; Reinstatement. Each Guarantor consents and
agrees that neither the Secured Party nor any Person acting for or on behalf of
the Secured Party shall be under any obligation to marshal any assets in favor
of any of the Guarantors or against or in payment of any or all of the
Obligations. Each Guarantor further agrees that, to the extent that the
Borrower, any of the Guarantors or any other guarantor of all or any part of the
Obligations make a payment or payments to the Secured Party, or the Secured
Party receives any proceeds of Collateral, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to the Borrower, any of the Guarantors,
such other guarantor or any other Person, or their respective estates, trustees,
receivers or any other party, including without limitation, each of the
Guarantors, under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, the part of
the Obligations which has been paid, reduced or satisfied by such amount shall
be reinstated and continued in full force and effect as of the time immediately
preceding such initial payment, reduction or satisfaction.

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            EACH OF THE SUBSIDIARIES LISTED ON
SCHEDULE I HERETO,

MERCURY MORTGAGE FINANCE STATUTORY TRUST
      By:   /s/ Christopher J. Zyda         Name:   Christopher J. Zyda       
Title:   President        LUMINENT CAPITAL MANAGEMENT, INC.
      By:   /s/ Christopher J. Zyda         Name:   Christopher J. Zyda       
Title:   President and Treasurer        PANTHEON HOLDING COMPANY, INC.
      By:   /s/ Christopher J. Zyda         Name:   Christopher J. Zyda       
Title:   Chief Executive Officer and Corporate Secretary        PROSERPINE LLC
      By:   /s/ S. Trezevant Moore, Jr.         Name:   S. Trezevant Moore, Jr. 
      Title:   President        MAIA MORTGAGE FINANCE STATUTORY TRUST
      By:   /s/ Christopher J. Zyda         Name:   Christopher J. Zyda       
Title:   President        SATURN PORTFOLIO MANAGEMENT, INC.
      By:   /s/ Christopher J. Zyda         Name:   Christopher J. Zyda       
Title:   President and Treasurer   

SIGNATURE PAGE FOR AMENDED AND
RESTATED SUBSIDIARY GUARANTEE AGREEMENT

 



--------------------------------------------------------------------------------



 



         

            MINERVA MORTGAGE FINANCE CORPORATION
      By:   /s/ Christopher J. Zyda         Name:   Christopher J. Zyda       
Title:   President and Chief Financial Officer        MINERVA CDO DELAWARE SPV
LLC
      By:   /s/ Christopher J. Zyda         Name:   Christopher J. Zyda       
Title:   Treasurer and Assistant Secretary   

SIGNATURE PAGE FOR AMENDED AND
RESTATED SUBSIDIARY GUARANTEE AGREEMENT

 



--------------------------------------------------------------------------------



 



         

            ARCO CAPITAL CORPORATION LTD., as
Secured Party,
      By:   /s/ Jay Johnston         Name:   Jay Johnston        Title:   Chief
Executive Officer   

SIGNATURE PAGE FOR AMENDED AND
RESTATED SUBSIDIARY GUARANTEE AGREEMENT

 



--------------------------------------------------------------------------------



 



    SCHEDULE I TO THE
AMENDED AND RESTATED
SUBSIDIARY GUARANTEE AGREEMENT

      Guarantor   Address  
Mercury Mortgage Finance Statutory Trust
  101 California Street, Suite 1350
 
  San Francisco, California 94111
 
   
Luminent Capital Management, Inc.
  101 California Street, Suite 1350
 
  San Francisco, California 94111
 
   
Pantheon Holding Company, Inc.
  101 California Street, Suite 1350
 
  San Francisco, California 94111
 
   
Proserpine LLC
  One Commerce Square
 
  2005 Market Street, 21st Floor
 
  Philadelphia, Pennsylvania 19103-7013
 
   
Maia Mortgage Finance Statutory Trust
  101 California Street, Suite 1350
 
  San Francisco, California 94111
 
   
Saturn Portfolio Management, Inc.
  101 California Street, Suite 1350
 
  San Francisco, California 94111
 
   
Minerva Mortgage Finance Corporation
  101 California Street, Suite 1350
 
  San Francisco, California 94111
 
   
Minerva CDO Delaware SPV LLC
  101 California Street, Suite 1350
 
  San Francisco, California 94111

 



--------------------------------------------------------------------------------



 



    ANNEX 1 TO THE
AMENDED AND RESTATED SUBSIDIARY
GUARANTEE AGREEMENT

          SUPPLEMENT NO. [                    ] dated as of
[                    ], to the Amended and Restated Subsidiary Guarantee
Agreement (as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Guarantee Agreement”) dated as of
[                    ], among each of the subsidiaries listed on Schedule I
thereto (each such subsidiary individually, a “Guarantor” and, collectively, the
“Guarantors”) of LUMINENT MORTGAGE CAPITAL, INC., a Maryland corporation (the
“Borrower”), and ARCO CAPITAL CORPORATION LTD., a corporation organized under
the laws of the Cayman Islands, as lender and secured party (the “Secured
Party”).
          A. Reference is made to the Credit Agreement, dated as of August 21,
2007, as amended by Amendment to Credit Agreement, dated as of September 12,
2007, the Second Amendment to Credit Agreement, dated as of September 20, 2007
and the Third Amendment to Credit Agreement, dated as of September 21, 2007 (as
such agreement may be further amended, supplemented, restated or otherwise
modified and in effect from time to time, the “Existing Credit Agreement”)
between the Borrower and the Secured Party, pursuant to which, among other
things, the Secured Party made loans or otherwise extended credit to the
Borrower upon the terms and subject to the conditions specified in the Credit
Agreement.
          B. Reference is made to the Amended and Restated Credit Agreement,
dated as of September 26, 2007 (as such agreement may be amended, supplemented,
restated or otherwise modified and in effect from time to time, the “Credit
Agreement”) between the Borrower and the Secured Party, pursuant to which, among
other things, the Borrower has requested, and the Secured Party has agreed, to
amend and restate the Existing Credit Agreement upon the terms and subject to
the conditions specified in the Credit Agreement.
          C. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Guarantee Agreement and
the Credit Agreement.
          D. The Guarantors have entered into the Guarantee Agreement in order
to induce the Secured Party make loans under the Credit Agreement. Each
Restricted Subsidiary of the Borrower that was not in existence or not a
Restricted Subsidiary of the Borrower on the date of the Credit Agreement is
required to enter into the Guarantee Agreement as a Guarantor upon becoming a
Restricted Subsidiary of the Borrower. Section 22 of the Guarantee Agreement
provides that additional Restricted Subsidiaries of the Borrower may become
Guarantors under the Guarantee Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Restricted Subsidiary
of the Borrower (the “New Guarantor”) is executing this Supplement to become a
Guarantor under the Guarantee Agreement as consideration for the Loans
previously made.
          Accordingly, the Secured Party and the New Guarantor agree as follows:
          SECTION 1. In accordance with Section 22 of the Guarantee Agreement,
the New Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a Guarantor in the Guarantee

 



--------------------------------------------------------------------------------



 



Agreement shall be deemed to include the New Guarantor. The Guarantee Agreement
is hereby incorporated herein by reference.
          SECTION 2. The New Guarantor represents and warrants to the Secured
Party that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms.
          SECTION 3. The Secured Party represents and warrants to the New
Guarantor that it is a “qualified purchaser” as defined in Section 2(a)(51) of
the Investment Company Act of 1940, as amended.
          SECTION 4. This Supplement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Secured Party shall have received counterparts of this Supplement that, when
taken together, bear the signatures of the New Guarantor and the Secured Party.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.
          SECTION 5. Except as expressly supplemented hereby, the Guarantee
Agreement shall remain in full force and effect.
          SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.
          SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
          SECTION 8. All communications and notices hereunder shall be in
writing and given as provided in Section 15 of the Guarantee Agreement. All
communications and notices hereunder to the New Guarantor shall be given to it
at the address set forth under its signature below, with a copy to the Borrower.
          SECTION 9. The New Guarantor agrees to reimburse the Secured Party for
its out-of-pocket expenses in connection with this Supplement, including the
fees, disbursements and other charges of counsel for the Secured Party.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Guarantor and the Secured Party have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

            [Name of New Guarantor],
      By:           Name:           Title:         Address:         ARCO CAPITAL
CORPORATION LTD., as
Secured Party,
      By:           Name:           Title:        

3